Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered March 16, 1994, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The disclosure form served by the People at the defendant’s arraignment, which specified the date, time, place, and man*408ner of identification by the confidential informant, provided the defendant with appropriate notice pursuant to CPL 710.30 (1) (see, e.g., People v Collins, 60 NY2d 214; People v Bowman, 211 AD2d 590; People v Ocasio, 183 AD2d 921).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.